IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 27, 2008
                                     No. 06-51285
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

v.

MARCIAL MENDOZA-MENDOZA,

                                                  Defendant-Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                           USDC No. 2:05-CR-737-ALL


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Marcial Mendoza-Mendoza (Mendoza) was convicted by a jury of one count
of importation of cocaine and one count of possession of cocaine with intent to
distribute and was sentenced to concurrent 121-month terms of imprisonment.
Mendoza, who was entering the United States, was stopped as he drove a vehicle
into an inspection station on a bridge at Eagle Pass, Texas. Law enforcement
agents discovered bundles of cocaine in a hidden compartment of Mendoza’s
vehicle.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-51285

      Mendoza argues that the evidence was insufficient to support his
convictions. He contends that the Government did not meet its burden to prove
that he knowingly possessed the cocaine concealed in the hidden compartment
of the vehicle.
      The jury heard evidence that Mendoza made false and inconsistent
statements to federal agents he encountered when his vehicle was stopped.
Mendoza told agents that he had made only two previous crossings from Mexico
in his vehicle and that he was crossing the bridge pursuant to an attempt to sell
his vehicle to a man named Carlos. However, when confronted with information
that the vehicle had made several previous crossings, Mendoza changed his story
and told agents that Carlos had attempted to recruit him to cross illegal drugs
into the United States. Mendoza also admitted that he expected to be paid
$3,000 for driving the vehicle into the United States. In view of Mendoza’s false
and inconsistent statements, and considering the reasonable inferences drawn
from the evidence in the light most favorable to the verdict, a rational trier of
fact could have found that the evidence established the elements of the offense
beyond a reasonable doubt. See United States v. Cuellar, 478 F.3d 282, 295 (5th
Cir. 2007) (en banc); United States v. Diaz-Carreon, 915 F.2d 951, 954 (5th Cir.
1990).
      Mendoza also argues that the district court erred by allowing a federal
agent to testify that he had seen other vehicles that contained contraband that
had cracks in their windshields similar to a crack on Mendoza’s vehicle.
Mendoza contends that the testimony regarding the agent’s experiences with
vehicles that had cracked windshields constitutes evidence that he fit the profile
of a drug courier.
      Drug-courier profiles “have long been recognized as inherently prejudicial
because of the potential they have for including innocent citizens as profiled
drug couriers” and therefore are not admissible as substantive evidence of the
defendant’s guilt. United States v. Williams, 957 F.2d 1238, 1242 (5th Cir.

                                        2
                                 No. 06-51285

1992).    Here, however, the challenged testimony served only as background
information regarding the decision of the federal agent to refer the vehicle to
secondary inspection, rather than as substantive evidence that Mendoza was
guilty of the charged offenses. Accordingly, the district court did not abuse its
discretion in allowing the challenged testimony. See id. at 1241-42.
         The judgment of the district court is AFFIRMED.




                                       3